Citation Nr: 0712618	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  05-06 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for left knee arthritis 
as secondary to a service-connected right knee disability, 
and if so, whether the claim to reopen should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1960 through 
June 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

Although the RO determined that new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for arthritis of the left knee as secondary to a 
service-connected right knee condition, the Board must 
determine on its own whether new and material evidence has 
been submitted to reopen this claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  An unappealed rating decision in April 1999 denied 
service connection for arthritis of the left knee as 
secondary to a service-connected right knee disability.

2.  Evidence received since the April 1999 rating decision is 
not cumulative of the evidence previously in the record and 
is sufficient, when considered with the evidence previously 
of record, to raise a reasonable possibility of 
substantiating the claim.

3.  The veteran's arthritis of the left knee is related to 
his service-connected right knee disability. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the claim 
for service connection for left knee arthritis as secondary 
to a service-connected right knee disability is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2006).

2.  Left knee arthritis is secondary to the veteran's 
service-connected right knee disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from this adjudication.  In this regard, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7140(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Service connection may be granted for a disability that is 
proximately due to, or the result of, a service-connected 
disability.  38 U.S.C.A. § 3.310 (2005).  To establish 
entitlement to service connection on a secondary basis, there 
must be competent medical evidence of record establishing 
that a current disability is proximately due to, or the 
result of, a service-connected disability.  See Lantham v. 
Brown, 7 Vet. App. 359, 365 (1995).



Analysis

a.  Whether new and material evidence was submitted:

By a rating decision of April 1999, the RO denied the 
veteran's claim for entitlement to service connection for a 
left knee condition as secondary to a service-connected right 
knee condition.  The veteran did not appeal this decision.  
Therefore, the April 1999 decision is a final decision.  
38 U.S.C.A. § 7105.

The evidence of record at the time of the April 1999 final 
decision included the veteran's service medical records, and 
VA medical records dated October 1993 through January 1999.

In September 2003, the veteran submitted a request to reopen 
his claim for entitlement to service connection for arthritis 
of the left knee as secondary to a service-connected right 
knee condition.  The evidence submitted since the April 1999 
final decision includes a VA examination of the left knee, 
and a letter from the veteran's treating nurse stating that 
the veteran's left knee pain was related to his service-
connected right knee condition.  

The evidence of record prior to the April 1999 decision did 
not include a medical connection between the left knee 
condition and the service-connected right knee condition.  
The newly submitted evidence includes the above-noted 
evidence.  These records were not available to the RO prior 
to their April 1999, decision and bear directly and 
substantially upon the issue for consideration.  Accordingly, 
the Board finds that new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for arthritis of the left knee as secondary to a 
service-connected right knee condition.  See 38 C.F.R. 
§ 3.156.

b.  De novo review

The veteran contends that his left knee arthritis was caused 
by putting extra strain on it as the result of his service-
connected right knee condition. 

The veteran does not claim, and the evidence does not show, 
that the veteran developed a left knee disability during 
service or for many years after discharge from service.  

The veteran submitted numerous VA outpatient and private 
medical records to substantiate his claim.  These records can 
be summarized as follows.  VA medical records dated 1993 
through August 2004 reveal complaints of, and treatment for, 
bilateral knee pain.  An October 1995 VA examination of the 
knees revealed a diagnosis of osteoarthritis of both knees.  
The examiner opined that the veteran was effectable to have 
developed left knee abnormalities as a result of favoring the 
arthritic right knee on walking.  An April 1997 progress 
report provided a diagnosis of patellofemoral syndrome, 
probable early patellofemoral arthritis of the left knee.  A 
September 2003 VA progress report revealed that the veteran 
had an abnormal MRI of the left knee in August 2003.  The 
examining physician opined that the left knee problem started 
with the right knee injury that occurred in service and that 
it was obvious since the veteran had a problem with his right 
knee; he had been favoring the left knee.  Finally, the 
veteran submitted an opinion from his treating nurse-
practitioner dated February 2004, which provided a history of 
the veteran's left knee condition, including x-ray results 
and diagnoses.  Additionally, the nurse practitioner opined 
that since the veteran had to rely on his left leg to do the 
work of the right leg, the left leg has gradually become more 
painful.  

Furthermore, the veteran was afforded a hearing before the 
undersigned veterans law judge.  During his hearing, the 
veteran testified that his left knee problems began in the 
1980s and that he never sustained any injury caused by 
falling, twisting or otherwise to his left knee.  

Finally, December 2003 VA examination of the left knee noted 
subpatellar crepitus on the left knee with pain, range of 
motion from 0 to 130 degrees, and increased anterior drawer 
sign on the left.  The examiner provided a diagnosis of 
degenerative arthritis of the left knee with chondromalacia 
patella, and anterior cruiate ligament instability.  However, 
in a March 2004 opinion, the same examiner opined that it was 
less likely than not that the veteran's left knee disability 
was due to his right knee disability, reasoning that if the 
right knee caused the left knee disability, it would have 
occurred sooner.  

The Board finds that the evidence in the record supports a 
conclusion that it is at least as likely as not that the 
veteran's left knee condition is secondary to his service-
connected right knee condition.  The October 1995 VA examiner 
expressed the opinion that the veteran's left knee condition 
was due to favoring the arthritic right knee.  The 1997 VA 
progress report indicated that the left knee condition 
started as a result of the right knee condition, also due to 
favoring the right knee.  Finally, the veteran's primary 
treating nurse practitioner opined that the veteran's left 
knee pain worsened gradually over time due to him favoring 
the right knee.  While the VA examiner in his March 2003 
opinion opined that some recent VA outpatient records 
attribute the veteran's depression to other causes, it is 
unclear whether the VA examiner reviewed the claims file in 
conjunction with the examination, and he did not provide his 
opinion until three months after he examined the veteran.  

As there is an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim that 
would give rise to a reasonable doubt in favor of the 
veteran, the benefit of the doubt rule is applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  Accordingly, service 










	(CONTINUED ON NEXT PAGE)


connection for arthritis of the left knee as secondary to a 
right knee disability is warranted.


ORDER

New and material evidence having been received, the appeal to 
reopen the claim for service connection for arthritis of the 
left knee as secondary to a right knee disability is granted.

Entitlement to service connection for arthritis of the left 
knee as secondary to a right knee disability is granted.




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


